Per Curiam.
The statute enacts, “ that in all ac-st lions of trespass and assault and battery, commen-' 61 ced or prosecuted in the supreme court, wherein 66 the judge at the trial of the cause, shall not find and <6 certify under his hand upon the back of the record, 5< that an assault and battery was sufficiently proved, “ or that the freehold or title'of the land mentioned 61 in the plaintiff’s declaration, was chiefly in question, u the plaintiff in such action, in case the jury shall ct find the damages to be under forty shillings, shall u not recover or obtain more costs of suit than the damages so found shall amount to.” This provision, being reasonably interpreted, means only that *91':he certificate should be given by the judge who presided at the trial, and not that the act of making out the certificate should be performed then.